 



Exhibit 10.2
DANA CORPORATION SUPPLEMENTAL BENEFITS PLAN
ARTICLE I
DEFINITIONS
     1.1. “Benefit Payment Period” means the one of the following that applies
to the particular Employee or Recipient:

  (a)   For an Employee or Recipient who is receiving payments for the remainder
of a term certain period, Benefit Payment Period means the remainder of such
term certain period.     (b)   For an Employee or Recipient who is receiving
payments for his or her remaining lifetime, the Benefit Payment Period is the
Life Expectancy of the Employee or Recipient.     (c)   For an Employee or
Recipient who is receiving payments for his or her remaining lifetime plus
payments for the lifetime of a Contingent Annuitant, the Benefit Payment Period
is the Life Expectancy of the Employee or Recipient plus an additional period to
reflect the Life Expectancy of the Contingent Annuitant after the death of the
Employee or Recipient.

     1.2 “Board” means the Board of Directors of the Company.
     1.3 “Change in Control” shall mean, except as otherwise stated in
Sections 4.9 and 4.10 of this Plan, the first to occur of any of the following
events:

  (a)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities Beneficially Owned
by such Person any securities acquired directly from the Company or its
Affiliates) representing 20% or more of the combined voting power of the Company
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with any acquisition by any corporation pursuant to a
transaction that complies with clauses (1), (2) and (3) of paragraph (c) below;
or     (b)   the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on
December 8, 2003, constitute the Board (the “Incumbent Board”) and any new
director whose appointment or election by the Board or nomination for election
by the Company’s stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on December 8, 2003 or whose appointment, election or nomination for election
was previously so approved or recommended. For purposes of the preceding
sentence, any director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation,

1



--------------------------------------------------------------------------------



 



      relating to the election of directors of the Company, shall not be treated
as a member of the Incumbent Board; or     (c)   there is consummated a merger,
reorganization, statutory share exchange or consolidation or similar corporate
transaction involving the Company or any direct or indirect subsidiary of the
Company, a sale or other disposition of all or substantially all of the assets
of the Company, or the acquisition of assets or stock of another entity by the
Company or any of its subsidiaries (each a “Business Combination”), in each case
unless, immediately following such Business Combination, (1) the voting
securities of the Company outstanding immediately prior to such Business
Combination (the “Prior Voting Securities”) continue to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity of the Business Combination or any parent thereof) at least 50%
of the combined voting power of the securities of the Corporation or such
surviving entity or parent thereof outstanding immediately after such Business
Combination, (2) no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company or the surviving entity of the Business
Combination or any parent thereof (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 20% or more of the combined voting power of the
securities of the Corporation or surviving entity of the Business Combination or
the parent thereof, except to the extent that such ownership existed immediately
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the Corporation or the surviving entity of the
Business Combination or any parent thereof were members of the Incumbent Board
at the time of the execution of the initial agreement or of the action of the
Board providing for such Business Combination; or     (d)   the stockholders of
the Company approve a plan of complete liquidation or dissolution of the
Company.

Notwithstanding the foregoing, any disposition of all or substantially all of
the assets of the Company pursuant to a spinoff, splitup or similar transaction
(a “Spinoff”) shall not be treated as a Change in Control if, immediately
following the Spinoff, holders of the Prior Voting Securities immediately prior
to the Spinoff continue to beneficially own, directly or indirectly, more than
50% of the combined voting power of the then outstanding securities of both
entities resulting from such transaction, in substantially the same proportions
as their ownership, immediately prior to such transaction, of the Prior Voting
Securities; provided, that if another Business Combination involving the
Corporation occurs in connection with or following a Spinoff, such Business
Combination shall be analyzed separately for purposes of determining whether a
Change in Control has occurred.
For purposes of this definition of “Change in Control,” the following terms
shall have the following meanings:

2



--------------------------------------------------------------------------------



 



“Affiliate” shall mean a corporation or other entity which is not a Subsidiary
and which directly, or indirectly, through one or more intermediaries, controls,
or is controlled by, or is under common control with, the Company. For the
purpose of this definition, the terms “control,” “controls” and “controlled”
mean the possession, direct or indirect, of the power to direct or cause the
direction of the management and policies of a corporation or other entity,
whether through the ownership of voting securities, by contract or otherwise.
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its Subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.
“Subsidiary” shall mean a corporation or other entity, of which 50% or more of
the voting securities or other equity interests is owned directly, or indirectly
through one or more intermediaries, by the Company.
     1.4 “Code” means the Internal Revenue Code of 1986, as amended, or as it
may be amended from time to time.
     1.5 “Company” means Dana Corporation, a corporation organized under the
laws of the Commonwealth of Virginia.
     1.6 “Contingent Annuitant” means the person designated to receive
retirement benefits under this Plan following the death of the Employee or a
Recipient.
     1.7 “Credited Service” means “Credited Service” as that term is defined in
the Retirement Income Plan.
     1.8 “Effective Date” means September 1, 1988.
     1.9 “Employee” means an individual who is a participant (including a
retired participant) in a funded, defined benefit pension plan maintained by the
Company, or any successor plan that may be adopted or substituted for such plan
if, and only if, (a) the individual is actually employed by the Company on
September 1, 1988, and (b) the individual is a U.S.-

3



--------------------------------------------------------------------------------



 



based member of the long-term awards group as of September 1, 1988, under the
Dana Corporation Additional Compensation Plan.
     1.10 “Excess Plan” means the Dana Corporation Excess Benefits Plan, as
amended from time to time.
     1.11 “Grandfathered Benefit” means that portion of an Employee’s benefits
under this Plan which had already been accrued by December 31, 2004 and was
fully vested and not subject to a substantial risk of forfeiture on that date.
     1.12 Highest Average Monthly Earnings” means the sum of:

  (a)   the Employee’s basic salary (before any reduction as a result of an
election to have his pay reduced in accordance with a “cafeteria plan” or a
“cash or deferred arrangement” pursuant to Section 125 or Section 401(k) of the
Code), and     (b)   bonuses and incentive payments paid (or that would have
been paid, but for a deferral arrangement) to the Employee (provided, however,
that with respect to 1994 and subsequent years’ bonus awards under the Company’s
Additional Compensation Plan, only that portion of the Employee’s bonus award as
does not exceed 125% of his base salary will be considered)

during any 3 calendar years out of the last 10 calendar years of active
employment with the Company prior to retirement in which such sum was the
highest, divided by 36.
     1.13 “Life Expectancy” means the expected remaining lifetime based on the
Mortality Table and the age at the nearest birthday of the Employee or Recipient
at the date the Lump Sum Payment is made. If a joint and contingent survivor
annuity has been elected, then Life Expectancy shall reflect the joint Life
Expectancies of the Employee or Recipient and Contingent Annuitant.
     1.14 “Lump Sum Payment” shall be determined as set forth in paragraph
(c) of Section 4.7 of the Plan.
     1.15 “Mortality Table” shall mean the Unisex Pension 1984 Mortality Table
set forward one year in age (or such other pensioner annuity mortality table as
the Company with the written consent of the Employee or Recipient shall
determine) and the associated Uniform Seniority Table for the determination of
joint life expectancies.
     1.16 “Net Specified Rate” shall mean the interest rate which will produce
income on a tax free basis that equals the income produced by the Specified Rate
net of the combined highest rates of Federal, state and local income taxes that
are in effect in the jurisdiction of the Employee or Recipient on the date of
payment of the Lump Sum Payment.

4



--------------------------------------------------------------------------------



 



     1.17 “Pension Plan” means the funded, defined benefit pension plan in which
an Employee was participating at the time of his termination of employment (or
retirement) from the Company.
     1.18 “Plan” means the “Dana Corporation Supplemental Benefits Plan”, as set
forth herein.
     1.19 “Plan Administrator” means the Plan Administrator appointed under the
Pension Plan.
     1.20 “Primary Social Security Benefit” means “Primary Social Security
Benefit” as that term is defined by the Retirement Income Plan.
     1.21 “Retirement Income Plan” means the Dana Corporation Retirement Income
Plan, as in effect on June 30, 1998.
     1.22 “Specified Employee” means any Employee of the Company who has been
determined to be a “key employee” of the Company, within the meaning of Code
section 416(i) (without regard to paragraph (5) thereof) as of the preceding
specified employee identification date, pursuant to the Company’s Policy on
Identifying Specified Employees adopted by the Compensation Committee of the
Company’s Board, as such Policy may be amended from time to time.
     1.23 “Specified Rate” means an interest rate equal to 85% of a composite
insurance company annuity rate provided by an actuary designated by the Plan
Administrator (and provided by such actuary as of the last month of the calendar
year next preceding the calendar year in which the distribution is made),
subject to the condition that the interest rate in effect for any such year may
not differ from the rate in effect for the prior year by more than one-half of
one percent, and also subject to the condition that any such rate shall be
rounded to the nearest one-tenth of one percent (and if such rate is equidistant
between the next highest and next lowest one-tenth of one percent, rounded to
the next lowest one-tenth of one percent).
     1.24 “Temporary Retirement Benefit” means the benefit described in
Section 4.1(b)(i)(B) hereof.
     1.25 “Vesting Service” means “Vesting Service” as that term is defined by
the Retirement Income Plan.
ARTICLE II
PURPOSE OF THE PLAN
     2.1. Purpose. This Plan is adopted effective September 1, 1988, and amended
effective July 16, 2002, and is intended to provide supplemental benefits to
Employees and their beneficiaries in addition to any benefits to which such
Employees and beneficiaries may be entitled under other Company-sponsored,
funded, defined benefit pension plans and the Excess Plan.

5



--------------------------------------------------------------------------------



 



     This Plan is amended and restated effective January 1, 2005 in order to
comply with the new requirements imposed on deferred compensation plans by
Section 409A of the Code, as added by the American Jobs Creation Act of 2004.
However, the new restrictions set forth in Section 4.9 below in order to comply
with Code Section 409A shall not be applicable to any Grandfathered Benefit
accrued under this Plan by December 31, 2004, and such Section 4.9 shall not be
applicable to any Employee whose entire benefit under this Plan consists of a
Grandfathered Benefit. By amending and restating this Plan, the Company does not
intend to assume this Plan for purposes of Section 365 of the Bankruptcy Code,
11 USC Section 365.
ARTICLE III
ELIGIBILITY
     3.1. Eligibility. All Employees and beneficiaries of Employees eligible to
receive retirement benefits from a Pension Plan shall be eligible to receive
benefits under this Plan in accordance with Article IV, regardless of when the
Employee may have terminated employment or retired (except as otherwise
specified by Article IV).
ARTICLE IV
BENEFITS
4.1. Basic Benefits.

  (a)   An Employee who, on or after September 1, 1988, retires from active
employment with the Company on or after his 65th birthday, shall be entitled to
receive a lump sum benefit that is the actuarial equivalent (determined in
accordance with Section 4.2 hereof) of a monthly supplemental benefit equal to
the excess (if any) of:

  (i)   (A) 1.6 percent of the Employee’s Highest Average Monthly Earnings
multiplied by the number of years and fractional parts thereof of his Credited
Service at the time of retirement, less     (B)   2 percent of the Employee’s
Primary Social Security Benefit multiplied by the number of years and fractional
parts thereof of his Credited Service but not more than 50 percent of the
Employee’s Primary Social Security Benefit, over     (ii)   the sum of the
monthly benefits he is entitled to receive from all Company-sponsored, funded,
defined benefit pension plans, and the Excess Plan, determined in each case on
the basis of the assumption that the Employee’s benefits under such plans are
paid in the form of a single life annuity for the life of the Employee,
commencing as of the Employee’s date of retirement under the Pension Plan.



6



--------------------------------------------------------------------------------



 



  (b)   An Employee who, on or after September 1, 1988, retires from employment
with the Company on or after his 50th birthday, after completing 10 years of
Vesting Service, after the sum of his age and years of Vesting Service, both
calculated to the nearest month, equal 70 or more, and before his 65th birthday,
shall be entitled to receive a lump sum benefit that is the actuarial equivalent
(determined in accordance with Section 4.2 hereof) of a monthly supplemental
benefit equal to the excess (if any) of

  (i)   (A)    the retirement benefit described in Section 4.1(a)(i) hereof,
plus

    (B)   a Temporary Retirement Benefit equal to the Employee’s Primary Social
Security Benefit, reduced, if applicable, by the actual amount of any unreduced
Social Security benefit paid to the Employee, payable through the month in which
the Employee attains age 62, provided that if the Employee has less than
25 years of Credited Service, the Temporary Retirement Benefit shall be prorated
based on the proportion of 25 years of Credited Service that has been credited
to the Employee at the time of his retirement; and provided further that     (C)
  retirement benefits prescribed by paragraph (A), above, and Temporary
Retirement Benefits prescribed by paragraph (B), above, shall not exceed the
following limitations:

  I.   Temporary Retirement Benefits payable to all Employees, and retirement
benefits payable to all Employees who participated in the Retirement Income Plan
as of December 31, 1983, and who had attained age 45 as of that date, shall not
exceed the percentage of such benefits prescribed by the following schedule,
based on the Employee’s age on the date of retirement:

          Age   Percentage
64
    100 %
63
    100 %
62
    100 %
61
    95 %
60
    90 %
59
    85 %
58
    80 %
57
    75 %
56
    70 %
55
    65 %
54
    60 %
53
    55 %
52
    50 %
51
    45 %
50
    40 %

7



--------------------------------------------------------------------------------



 



  II.   Retirement benefits payable to all Employees who did not participate in
the Retirement Income Plan on December 31, 1983, or who had not attained age 45
as of that date, shall not exceed the percentage of such benefits prescribed by
the following schedule, based on the Employee’s age on the date of retirement:

          Age   Percentage
65
    100 %
64
    95 %
63
    90 %
62
    85 %
61
    80 %
60
    75 %
59
    70 %
58
    65 %
57
    60 %
56
    55 %
55
    50 %
54
    45 %
53
    40 %
52
    35 %
51
    30 %
50
    25 %

     over

  (ii)   the sum of the monthly benefits he is entitled to receive from all
Company-sponsored, funded, defined benefit pension plans and the Excess Plan,
determined in each case on the basis of the assumption that the Employee’s
benefits under such plans are paid in the form of a single life annuity for the
life of the Employee, commencing as of the Employee’s date of retirement under
the Pension Plan.

  (c)   Subject to the provisions of Section 4.2 hereof and, if applicable,
Section 4.9(b) hereof, the benefit payable pursuant to paragraph (a) or (b) of
this Section 4.1, shall be paid in the form of a lump sum, payable as of the
Employee’s date of retirement under the Pension Plan or as soon thereafter as
may be reasonably practical (but in no event later than the end of the calendar
year which includes the Employee’s date of retirement, or, if later, the
fifteenth day of the third calendar month after such date of retirement).    
(d)   If an Employee dies before the date as of which benefits are scheduled to
be paid or to commence hereunder, the Employee’s surviving spouse (if any) shall
be entitled to receive a lump sum benefit equal to 100 percent of the benefit to
which

8



--------------------------------------------------------------------------------



 



      the Employee would have been entitled under paragraph (c), above, if the
Employee had retired on the date of his death, payable as of the earliest month
(if any) in which the spouse’s benefits could commence under the Pension Plan or
as soon thereafter as may be reasonably practical (but in no event later than
the end of the calendar year which such month, or, if later, the fifteenth day
of the third calendar month after the Employee’s date of death).     (e)   No
death benefits shall be paid hereunder with respect to an active Employee who is
not married on the date of his death.     (f)   Effective on and after
November 1, 2007, no benefit payable to any participating Employee under this
Plan and no death benefit payable with respect to any such participating
Employee shall exceed the amount of the benefit which would have been payable to
the Employee under the terms of this Section 4.1 of this Plan, or if applicable,
Appendix A of this Plan, had the Employee retired on October 31, 2007.

4.2. Form of Benefit Payments.

  (a)   An Employee eligible for a benefit under this Plan shall be entitled to
receive his benefit in the form of an immediate lump sum payment. However,
subject to the restrictions set forth in Section 4.9 below, the Employee may
request that his benefit be paid instead, concurrently with any benefit that the
Employee is entitled to receive under the Excess Plan, pursuant to an optional
form of payment that is used for the payment of the Employee’s retirement
benefit under the Pension Plan. The amount of the benefit payable pursuant to
any form of payment under this paragraph (a) shall be determined by applying the
mortality rates, interest assumptions, and other factors prescribed by the
Retirement Income Plan that would be applicable to the form of payment that the
Employee has requested under this Plan; provided that if a lump sum distribution
is made hereunder, the amount of the lump sum distribution shall be equal to the
excess of the amount determined under paragraph (i), below, over the amount
determined under paragraph (ii), below:

  (i)   The total lump sum amount that is actuarially equivalent to the monthly
supplemental benefit prescribed by Section 4.1(a)(i) or Section 4.1(b)(i),
whichever is applicable, calculated using the basis described in subparagraph
(i) or (ii), below, whichever produces the larger lump sum amount:

  (A)   the lump sum amount calculated on the basis of the “applicable interest
rate” (as in effect for the November preceding the calendar year in which the
calculation is made) and the “applicable mortality table”, both as defined in
Section 417(e) of the Code; or

9



--------------------------------------------------------------------------------



 



  (B)   the lump sum amount calculated on the basis of an interest rate equal to
85% of a composite insurance company annuity rate provided by an actuary
designated by the Plan Administrator (and provided by such actuary as of the
December next preceding the calendar year in which the distribution is made),
subject to the condition that the interest rate in effect for any such year may
not differ from the rate in effect for the prior year by more than one-half of
one percent, and also subject to the condition that any such rate shall be
rounded to the nearest one-tenth of one percent (and if such rate is equidistant
between the next highest and next lowest one-tenth of one percent, rounded to
the next lowest one-tenth of one percent), and on the basis of the applicable
mortality assumption for males under the 1971 Group Annuity Mortality Table.

  (ii)   The total lump sum distribution that he is entitled to receive under
all Company-sponsored, funded, defined benefit pension plans and the Excess
Plan, determined on the basis of the interest rate and mortality assumptions
required by the terms of those plans.

  (b)   In addition to the distribution options available under paragraph (a) of
this Section 4.2, an Employee eligible for a benefit under this Plan may request
to receive his benefit in 120 monthly installments, regardless of whether the
Employee has elected this form of payment for his retirement benefit under the
Excess Plan or the Pension Plan. An Employee may elect the 120-month installment
benefit only if his employment with the Company terminates on or after July 1,
1988. The Employee’s lump sum benefit determined under Section 4.1 shall be
converted to monthly installments using the “applicable interest rate” under
Section 417(e) of the Code for the November preceding the calendar year in which
the payments commence. If the Employee dies before 120 monthly payments have
been made, there shall be paid to his beneficiary, commencing on the first day
of the month following his death and continuing for the remainder of the
120-month period, the monthly benefit that had been paid to the Employee. No
payments shall be made either to the Employee or to his beneficiary after
120 monthly payments have been made.     (c)   If the Employee requests the
120-month installment option under paragraph (b), the Employee shall designate
in writing a natural person (or persons) to be his beneficiary. The Employee may
not designate a trust or his estate to be his beneficiary. If an Employee
designates his spouse as his beneficiary and they thereafter divorce, such
designation shall be automatically revoked. The Employee may change his
beneficiary designation in writing at anytime before his installment payments
commence, but he may not change his beneficiary designation after his payments
commence. If the Employee dies after his installment payments have commenced and
he is not survived by a designated beneficiary, the remaining monthly payments
shall be paid to the Employee’s

10



--------------------------------------------------------------------------------



 



      estate. If the Employee is survived by a designated beneficiary, and the
beneficiary dies before the complete disbursement of the payments due, the
remaining monthly payments shall be paid to the beneficiary’s estate.     (d)  
The Employee’s written request to receive an optional form of payment under
paragraph (a) or paragraph (b) instead of an immediate lump sum must be filed
with the Vice President – Human Resources of the Company before the Employee’s
date of retirement under the Pension Plan, provided that any such election filed
on or after January 1, 2005 shall also comply with the requirements set forth in
Section 4.9 below. The request shall be granted or denied in the sole discretion
of the Vice President – Human Resources of the Company. If the Employee is the
Vice President – Human Resources of the Company, the duties of the Vice
President – Human Resources of the Company under this Section 4.2 shall be
discharged by the President of the Company.

     Any post-retirement increase in the benefits being paid to an Employee
under the Pension Plan shall also be applied on a comparable basis to any
monthly supplemental benefits under this Plan.
     4.3. Time and Duration of Benefit Payments. Benefits due under this Plan as
a result of an Employee’s retirement shall be paid as of the Employee’s date of
retirement under the Pension Plan or as soon thereafter as may be reasonably
practical (but in no event later than the end of the calendar year which
includes the Employee’s date of retirement, or, if later, the fifteenth day of
the third calendar month after such date of retirement ), or to the extent the
provisions of Section 4.9(b) below are applicable to the Employee, six months
and one day after the Employee’s date of retirement. All supplemental benefits
payable under this Plan shall cease as of the first day of the month following
the Employee’s death, except that payments may continue to the Employee’s spouse
or beneficiary following his death pursuant to an optional form of payment
selected under Section 4.2.
     4.4. Benefits Unfunded. The benefits payable under the Plan shall be paid
by the Company each year out of its general assets and shall not be funded in
any manner. The obligations that the Company incurs under this Plan shall be
subject to the claims of the Company’s other creditors having priority as to the
Company’s assets.
     4.5. No Right to Transfer Interest. The Plan Administrator may recognize
the right of an alternate payee named in a domestic relations order to receive
all or a portion of an Employee’s benefit under this Plan, provided that (a) the
domestic relations order would be a “qualified domestic relations order” within
the meaning of Section 414(p) of the Code if Section 414(p) were applicable to
the Plan; (b) the domestic relations order does not purport to give the
alternate payee any right to assets of the Company or its affiliates; and
(c) the domestic relations order does not purport to give the alternate payee
any right to receive payments under the Plan before the Employee is eligible to
receive such payments. If the domestic relations order purports to give the
alternate payee a share of a benefit to which the Employee currently has a
contingent or nonvested right, the alternate payee shall not be entitled to
receive any payment from the Plan with respect to the benefit unless the
Employee’s right to the benefit becomes

11



--------------------------------------------------------------------------------



 



nonforfeitable. Except as set forth in the preceding two sentences with respect
to domestic relations orders, and except as required under applicable Federal,
state or local laws concerning the withholding of tax, rights to benefits
payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, attachment or other legal
process, or encumbrance of any kind. Any attempt to alienate, sell, transfer,
assign, pledge, or otherwise encumber any such supplemental benefit, whether
currently or thereafter payable, shall be void.
     4.6. Successors to the Corporation. This Plan shall be binding upon and
inure to the benefit of any successor or assign of the Company, including,
without limitation, any corporation or corporations acquiring directly or
indirectly all or substantially all of the assets of the Company whether by
merger, consolidation, sale or otherwise (and such successor or assign shall
thereafter be deemed embraced within the term “Company” for the purposes of this
Plan). Notwithstanding the foregoing, the Plan will not be assumed by the
Company for purposes of Section 365 of the Bankruptcy Code, 11 U.S.C.
Section 365, or assumed by or maintained by any other employer which may become
a successor to the Company pursuant to the terms of the Company’s Plan of
Reorganization confirmed under Chapter 11 of the Bankruptcy Code.
     4.7. Change in Control. Anything hereinabove in this Article IV or
elsewhere in this Plan to the contrary notwithstanding:

  (a)   Lump Sum Payment. Upon the occurrence of a Change in Control, (i) each
Employee, (ii) each former Employee and (iii) each Employee’s spouse or
beneficiary following his death who is receiving benefits under the Plan (each,
a “Recipient”) shall receive, on account of future payments of any and all
benefits due under the Plan, a Lump Sum Payment, so that each such Employee,
former Employee or Recipient will receive substantially the same amount of
after-tax income as before the Change of Control, determined as set forth in
paragraph (c) of this Section 4.7, provided that, effective on and after
January 1, 2005, such lump sum distribution shall be limited to the
Grandfathered Benefit unless the Change in Control also qualifies as a Change in
Control Event as provided in Section 4.9(c) below. Subject to Section 4.9(c)
below, this Lump Sum Payment shall be made during the calendar year which
includes the effective date of the Change in Control.     (b)   Certain matters
following a lump sum payment. An Employee who has received a Lump Sum Payment
pursuant to paragraph (a) of this Section 4.7 shall, thereafter (i) while in the
employ of the Company, continue to accrue benefits under the Plan, and (ii) be
eligible to be paid further benefits under the Plan, after appropriate reduction
in respect of the Lump Sum Payment previously received. For purposes of
calculating such reduction, the Lump Sum Payment shall be accumulated with
interest at the Specified Rate in effect from time to time for the period of
time from initial payment date to the next date on which a computation is to be
made (i.e., upon Change in Control, retirement, or other termination of
employment). It shall then be converted to a straight-life annuity using the
current annuity certain factor. The current annuity certain factor will be
determined on the Net Specified Rate basis if this benefit payment is being made

12



--------------------------------------------------------------------------------



 



      due to a subsequent Change in Control; otherwise, the Specified Rate shall
be used.     (c)   Determination of lump sum payment. The Lump Sum Payment
referred to in paragraph (a) of this Section 4.7 shall be determined by
multiplying the annuity certain factor (for monthly payments at the beginning of
each month) based on the Benefit Payment Period and the Net Specified Rate by
the monthly benefit (adjusted for assumed future benefit adjustments due to
Social Security and Code Section 415 changes in the Pension Plan) to be paid to
the Employee or Recipient under the Plan. The date of the Change in Control
shall be treated as the date of retirement for each Employee who would otherwise
be eligible for retirement as of such date for purposes of calculating the Lump
Sum Payment.

     4.8. Taxation. Notwithstanding anything in the Plan to the contrary, if
prior to January 1, 2005, the Internal Revenue Service determines that the
Participant is subject to Federal income taxation on an amount in respect of any
benefit provided by the Plan before the distribution of such amount to him, the
Company shall forthwith pay to the Participant all (or the balance) of such
amount as is includible in the Participant’s Federal gross income and shall
correspondingly reduce future payments, if any, of the benefit. Except as
provided in Section 4.7 with respect to payments after a Change in Control, the
Company shall not reimburse the Employee or any Recipient for any tax, interest,
or penalty that the Employee or Recipient owes with respect to any payment from
the Plan. Effective on and after January 1, 2005, this Section 4.8 shall only
apply to Grandfathered Benefits accrued under this Plan as of December 31, 2004.
     4.9 Additional Restrictions on Deferred Compensation. Effective on and
after January 1, 2005, any payment of benefits under the Plan to an Employee
(other than Grandfathered Benefits described in Subsection 4.9(e) below ) shall
be subject to the additional restrictions imposed pursuant to Code Section 409A
set forth in the following Subsections 4.9 (a), (b), (c) (d), and (e).

  (a)   Restriction on In-Service Distributions. No benefits payable to an
Employee under this Plan shall be distributed earlier than

  (i)   the date of the Employee’s separation from service with the Company [as
this term may be defined in Section 409A(a)(2)(A)(i) of the Code and regulations
promulgated thereunder],     (ii)   the date the Employee becomes disabled,
    (iii)   the date of the Employee’s death, or     (iv)   a specified time (or
pursuant to a fixed schedule) specified under the Plan (including pursuant to an
election under Section 4.10 of the Plan); or     (v)   a Change in Control, but
only to the extent provided in Subsection 4.9(c) below and regulations under
Section 409A of the Code.

  (b)   Additional Restriction on Distributions to Specified Employees.
Notwithstanding Section 4.2 above, on or after January 1, 2005, if at the time a
benefit would otherwise be payable to an Employee under this Plan, the Employee
is a

13



--------------------------------------------------------------------------------



 



      “Specified Employee” [as defined in Section 1.22 above], the distribution
of the Employee’s benefit may not be made until six months after the date of the
Employee’s separation from service with the Company [as that term may be defined
in Section 409A(a)(2)(A)(i) of the Code and regulations promulgated thereunder],
or, if earlier the date of death of the Employee. Any payments not made to the
Employee during the six-month period shall be made to the Employee, along with
interest at the rate credited under the Pension Plan for the same period, six
months and one day after the date of the Employee’s separation from service with
the Company (or as soon thereafter as may be reasonably practical). This
Subsection 4.9(b) shall remain in effect only for periods in which the stock of
the Company is publicly traded on an established securities market.     (c)  
Payments on a Change of Control. If a Change in Control occurs on and after
January 1, 2005, the immediate lump sum benefit payable to an Employee pursuant
to Section 4.8 above shall be limited to the Employee’s Grandfathered Benefit
(if any) except to the extent that such Change in Control also satisfies the
requirements for a Change in Control Event, as described in Treasury
Regulation Section 1.409A-3(i)(5), with respect to the Employee.     (d)   No
Linkage to Benefit Elections under Qualified Plan. Notwithstanding any other
provision of this Plan to the contrary, effective on and after January 1, 2008,
the Employee may not elect to receive the benefits payable to the Employee under
this Plan in any of the optional forms of benefit payment other than a lump sum
payment, as provided for in Section 4.2. The Employee must file a separate
election expressly stating his desire to receive the benefit under this Plan in
such form, in the manner prescribed by Section 4.2 above. After December 31,
2007, the Plan Administrator shall disregard any Employee’s election to receive
his benefits under this Plan in the same optional form of payment in which his
benefits under the Pension Plan.     (e)   Restrictions on Subsequent Elections.
Except as provided in Section 4.10 below, any request or election to change the
form in which an Employee’s benefits under this Plan are distributed filed with
the Company on or after January 1, 2005 shall be given effect only if it
satisfies the following conditions:

  (i)   such request or election may not take effect until at least 12 months
after the date on which the election is filed with the Company pursuant to
Section 4.2 above; and     (ii)   in the case of any request or election to
change the timing of payment for a benefit from this Plan (other than a benefit
payable as result of the Employee’s death), the first payment made pursuant to
such an election may not be made prior to the end of the period of 5 years from
the date such payment would otherwise have been made.

14



--------------------------------------------------------------------------------



 



  (f)   Grandfathered Benefits. The restrictions imposed by this Section 4.9
shall not apply to that portion, if any, of the benefits payable to an Employee
who had a non-forfeitable right to receive benefits under this Plan by
December 31, 2004 which does not exceed the Employee’s Grandfathered Benefit;
provided that effective on and after November 1, 2007, the Employee’s entire
benefit under the Plan (including his Grandfathered Benefit) shall be subject to
this Section 4.9 if the Employee is eligible to file an election under
Section 4.10 below.     (g)   Interpretation. This Section 4.9 has been adopted
only in order to comply with the requirements added by Section 409A of the Code.
This Section 4.9 shall be interpreted and administered in a manner consistent
with the requirements of Code Section 409A, together with any regulations or
other guidance which may be published by the Treasury Department or Internal
Revenue Service interpreting such Section 409A. This Section 4.9 is not intended
to restrict the operation of this Plan in any manner not necessary to avoid
adverse tax consequences under such Section 409A of the Code.

     4.10 Special One-Time Election to Receive Lump Sum Payouts Pursuant to
Chapter 11 Plan.  Notwithstanding anything else in this Plan to the contrary,
any Employee who has an undistributed accrued benefit under this Plan as of
November 1, 2007 and would not otherwise be entitled to receive a distribution
under this Plan at any time in 2006 or in 2007, shall be entitled to elect, by
filing a written election with the Vice President Human Resources of the Company
before December 31, 2007, to receive a payment of his or her benefit under this
Plan during 2008 (but not before the date on which the Chapter 11 Plan of
Reorganization for the Company confirmed by the U.S. Bankruptcy Court takes
effect) regardless of whether the Employee has terminated active employment with
the Company prior to the date of payment. This payment shall be equal to the
lesser of (i) the amount of the lump sum benefit calculated for the Employee
under Section 4.1(a) of this Plan or (ii) the amount payable with respect to the
Employee’s claim for benefits under this Plan pursuant to the terms of the
Company’s Plan of Reorganization, and shall be paid in a lump sum payment (or
series of lump sum payments to be completed during 2008) consisting of such
payments of cash or stock as may be provided for similar unsecured claims in the
terms of the Plan of Reorganization confirmed by the U.S. Bankruptcy Court.
Pursuant to IRS Notice 2005-1 Q&A-19(c) and IRS Notice 2006-79, any such
election by the Employee will not be treated as a change in the form and timing
of a payment subject to the 4.9(e) of this Plan and Code Section 409A(a)(4),
provided that, the Participant files the election no later than December 31,
2007. With respect to a new election to change the time and form of payment made
on or after January 1, 2007 and on or before December 31, 2007, the new payment
election shall apply only to amounts that would not otherwise be payable in
2007.
ARTICLE V
AMENDMENT, TERMINATION AND INTERPRETATION
     5.1. Amendment and Termination. The Company reserves the right, by action
of the Board, to amend, modify or terminate, either retroactively or
prospectively, any or all of the provisions of this Plan without the consent of
any Employee or beneficiary; provided, however,

15



--------------------------------------------------------------------------------



 



that no such action on its part shall adversely affect the rights of an Employee
and his beneficiaries without the consent of such Employee (or his
beneficiaries, if the Employee is deceased) with respect to any benefits accrued
prior to the date of such amendment, modification, or termination of the Plan if
the Employee has at that time a non-forfeitable right to benefits under a
funded, defined benefit pension plan sponsored by the Company.
          Notwithstanding the foregoing, effective on and after January 1, 2005,
no payment of benefits under this Plan (other than Grandfathered Benefits) to
any Employee or beneficiary shall be accelerated as the result of any
termination or amendment of the Plan except to the extent that (a) the Plan is
being terminated with the explicit approval of a U.S. bankruptcy court pursuant
to Section 503(b)(1)(A) of the U.S. Bankruptcy Code, (b) the Company is
terminating the Plan as a result of a Change in Control Event (as defined in
Section 4.10 above) within the period beginning 30 days prior to and ending
12 months after the effective date of the Change in Control Event, or (c) such
accelerated payment may otherwise be permitted under Treasury Regulation Section
1.409A-3(j)(5).
     5.2. Interpretation. The Plan Administrator shall have the discretionary
authority to interpret the Plan and to decide any and all matters arising
hereunder; including but not limited to the right to remedy possible
ambiguities, inconsistencies or omissions by general rule or particular
decision. In addition, any interpretations and decisions made by the Plan
Administrator shall be final, conclusive and binding upon the persons who have
or who claim to have any interest in or under the Plan.
     5.3 Impact of Bankruptcy Reorganization. Effective on and after March 3,
2006, no benefits shall be paid to any Employee under this Plan except to the
extent that payment of such benefit (a) has been expressly approved by the U.S.
Bankruptcy Court or (b) is permitted by the terms of the Company’s Plan of
Reorganization. To the extent an Employee would otherwise have been entitled to
receive a benefit payment under this Plan during 2006 or 2007, but the Company
was not able to complete such payment by reason of the restrictions on payment
of unsecured claims imposed on the Company as a result of its bankruptcy filing,
the Employee shall be entitled to receive a payment from the Company in
settlement of any and all claims the Employee may have with respect to such
benefit, at the time and in the manner prescribed by the terms of the Plan of
Reorganization confirmed by the U.S. Bankruptcy Court.
     IN WITNESS WHEREOF, Dana Corporation has executed this amended and restated
Plan as of this 13th day of November, 2007.

                          DANA CORPORATION    
 
               
 
      By:    /s/ R B Priory    
 
         
 
   
/s/ V P Boyd
               
 
Witness
               

16



--------------------------------------------------------------------------------



 



DANA CORPORATION SUPPLEMENTAL BENEFITS PLAN
APPENDIX A
     A.1 Purpose. The purpose of this Appendix A is to provide supplemental
benefits to certain individuals who are not otherwise eligible for benefits
under the Plan. Except to the extent that a contrary rule is expressly set forth
below, capitalized terms used in Appendix A shall have the meaning set forth in
Article I of the Plan, and the benefits provided under Appendix A shall be
subject to the administrative provisions set forth in Sections 4.2 through 4.10
of Article IV and Sections 5.1 through 5.3 of Article V (construed as if the
term “Employee” in those sections referred to an individual who is eligible for
a benefit under this Appendix A).
     A.2 Eligibility. An individual is eligible for a supplemental retirement
benefit under this Appendix A if the individual meets all of the following
criteria on the date of his retirement from the Company and its affiliates (or
if he meets the criteria in paragraphs (a) through (c) on the date of a Change
in Control, if earlier):

  (a)   The individual is not eligible for a supplemental retirement benefit
under any provision of the Plan other than this Appendix A.     (b)   The
individual has reached his 50th birthday and has completed at least 10 years of
Vesting Service; and the sum of the individual’s age and years of Vesting
Service, both calculated to the nearest month, equals 70 or more.     (c)   The
individual is a U.S.-based member of the “A” Group or the “B” Group (as defined
by the Compensation Committee of the Board), who participated in the Retirement
Income Plan as of June 30, 1988, and who is a management employee or a
highly-compensated employee.     (d)   The individual retires on or after
January 1, 1996 and before January 1, 2010.

     A.3. Amount of Benefit. The amount of an individual’s supplemental
retirement benefit under Appendix A shall be the initial benefit determined
under paragraph (a), multiplied by the percentage specified in paragraph (b),
and reduced as provided in paragraph (c).

  (a)   The individual’s initial benefit shall be the normal retirement benefit
or early retirement benefit that the individual would have received under the
Retirement Income Plan if the provisions of that Plan had remained in effect
through the individual’s retirement date, with the modification described in the
following sentence. For purposes of applying the Retirement Income Plan formula,
the individual’s “Final Monthly Earnings” shall be the average of his Earnings
during the five consecutive calendar years out of the last ten years of his
active employment with the Company in which the average was the highest.

17



--------------------------------------------------------------------------------



 



  (b)   The percentage applied to the individual’s initial benefit shall be
determined according to the calendar year in which the individual retires, as
follows:

          Year in Which Individual Retires   Applicable Percentage
1996 – 1999
    90 %
2000 – 2004
    80 %
2005 – 2009
    70 %
After 2009
    0 %

  (c)   The benefit determined under this Section A.3 shall be calculated as a
single-life annuity, and shall be reduced by the sum of the monthly benefits
that the individual is entitled to receive from any source listed in
subparagraphs (i), (ii), or (iii), below, determined in each case on the basis
of the assumption that the individual’s benefits under such sources are paid in
the form of a single-life annuity for the life of the individual, commencing as
of the individual’s date of retirement under the Pension Plan:

  (i)   all funded defined benefit pension plans sponsored by the Company and
its affiliates; and     (ii)   all unfunded, nonqualified deferred compensation
plans sponsored by the Company and its affiliates (including, but not limited
to, the Excess Plan), with the sole exception of the Dana Corporation Additional
Compensation Plan; and     (iii)   any supplemental retirement benefit provided
under an employment contract, or under any other contract or agreement, between
the individual and the Company or any affiliate.

  (d)   Effective on and after November 1, 2007, no benefit payable to any
participating Employee under this Appendix and no death benefit payable with
respect to any such participating Employee shall exceed the amount of the
benefit which would have been payable to the Employee under the terms of this
Appendix A of this Plan, had the Employee retired on October 31, 2007.

     A.4 Form of Payment.

  (a)   An individual shall be entitled to receive his benefit under this
Appendix A in the manner provided in Section 4.2 of the Plan., as modified by
Section 4.9 for benefits commencing on or after January 1, 2005 and
Section 4.10. If the individual elects to receive a lump sum payment, however,
the lump sum payment shall be calculated as provided in paragraph (b), below,
rather than as provided in Section 4.2 of the Plan.     (b)   The single-life
annuity determined under paragraphs (a) and (b) of Section A.3 shall be
converted to a lump sum present value on the basis of the “applicable

18



--------------------------------------------------------------------------------



 



      interest rate” (as in effect for the November preceding the calendar year
in which the calculation is made) and the “applicable mortality table”, both as
defined in Section 417(e) of the Code. The lump sum determined under the
preceding sentence of this Section A.4 shall be reduced by the lump sum present
value of all benefits that the individual is entitled to receive from all
sources described in paragraph (c) of Section A.3, determined in each case on
the basis of the interest rate and mortality assumptions required for lump sum
calculations by the terms of those plans or agreements (or, if no such interest
rates or mortality assumptions are specified in the plan or agreement, on the
basis of the interest rate and mortality assumptions set forth in the first
sentence of this paragraph (b)).     (c)   An individual who has an
undistributed benefit under this Appendix A as of November 1, 2007, and would
not otherwise be entitled to receive a distribution at any time in 2006 or 2007
shall be entitled to elect no later than December 31, 2007 to receive a lump sum
distribution and the terms and conditions described in Section 4.10 of the Plan.

     A.5 Pre-retirement Death Benefit. Effective March 1, 1998, if an individual
dies before his benefit under this Appendix A commences or is paid, the
individual’s surviving spouse (if any) shall be entitled to receive a lump-sum
benefit equal to 100% of the benefit to which the individual would have been
entitled under paragraph A.3, above, subject to the reductions described in
paragraph A.3(c), as if the individual had retired on the date of his death.
     A.6 Key Local and Third Country Nationals. The provisions of this
Section A.6 shall apply solely to individuals named in the Key Local and Third
Country National listing in Appendix F of the Dana Corporation Retirement Plan.
If such an individual was a member of the “A” Group or the “B” Group on
January 1, 2002, and meets all of the eligibility criteria of Section A.2 above
except (i) the requirement that the individual be U.S.-based, and (ii) the
requirement that the individual have been a participant in the Retirement Income
Plan before July 1, 1988, such individual shall nonetheless be eligible for
benefits under this Appendix A. The amount of the individual’s benefit shall be
determined in accordance with Sections A.3 and A.4, taking into account the
individual’s Earnings, Credited Service, and Vesting Service determined under
Appendix F of the Dana Corporation Retirement Plan. In addition to the benefit
offsets listed in Section A.3(c), the individual’s benefit under the Plan shall
be reduced by the actuarial value (as determined by the Company’s actuary) of
the following benefits:
(a) the benefit earned under any non-U.S. defined benefit, defined contribution,
or individual account retirement plan to the extent that benefit was funded by
contributions of Dana Corporation or any of its subsidiaries or affiliates (or,
in the case of a non-U.S. plan that is unfunded, to the extent that benefit will
be paid by Dana Corporation or any of its subsidiaries or affiliates); and

19



--------------------------------------------------------------------------------



 



(b) the benefit earned under any non-U.S. retirement program sponsored by a
local government, if (i) the government program is the predominant source of
retirement benefits in that locality, and (ii) the individual did not earn a
retirement benefit under a private retirement plan maintained in the same
locality by Dana Corporation or any of its subsidiaries or affiliates.

20